1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   UNITED STATES OF AMERICA,             No. 2:16-CR-145 WBS
13                 Plaintiff,

14       v.                                ORDER RE: MOTION FOR RELEASE
                                           PENDING APPEAL
15   STEPHEN J. DOUGAN,

16                 Defendant.

17

18                               ----oo0oo----
19            Before the court is defendant’s Motion for Release
20   Pending Appeal.   (Docket No. 238.)   The parties agree, and the
21   court finds, that (1) defendant is not likely to flee or pose a
22   danger to the safety of any person or the community and (2) this
23   appeal was not taken for the purpose of delay.      See 18 U.S.C. §
24   3143(b)(1).   The court also finds that defendant raises a
25   substantial question as to whether he may have been convicted of
26   an offense other than that charged in the indictment.       See id.;
27   United States v. Shipsey, 190 F.3d 1081, 1085-87 (9th Cir. 1999).
28
                                       1
 1   Because defendant has met his burden as to all of the relevant

 2   factors under 18 U.S.C. § 3143(b)(1), defendant’s Motion for

 3   Release Pending Appeal (Docket No. 238) is hereby GRANTED.

 4             IT IS SO ORDERED.

 5   Dated:   October 7, 2019

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     2
